DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it contains more than the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Girmonsky et al (US 7,134,341 –cited by applicant).
Re claims 18, 19: Kaplan discloses a method for detecting ambient fluid pressure using sensor devices disposed in each of two fluid environments, wherein said device comprising a vibration sensor with a sensor membrane, the sensor having a total 
subjecting each device to ultrasonic vibrations (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the ultrasound waves transmitted by the transducer);
receiving vibrations generated by the devices in response to the ultrasonic vibrations, the generated vibration including a vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the sensor 1, 30 that receives the generated vibrations including a vibration frequency); 
determining the resonance frequency of each device from the vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the “resonant frequency” that is determined from the vibration frequency received at the sensor);
determining the ambient pressure of fluid surrounding each device from the resonance frequency of each device (col 12, line 62-col 13, line 26; see the pressure that is proportional to the sensor membrane);
determining a pressure gradient between the devices (col 2, lines 52-61; see the two sensors wherein the gradient/change is implicitly determined as the sensors are positioned on each side).
Kaplan discloses all features except that the sensor membrane thickness is at least one micron (col 11, lines 8-9; membrane thickness is 0.3-0.5 microns). However, it would have been obvious to make the membrane at least one micron so that the 
Kaplan further does not disclose that the sensor has a resonant frequency between 0-100 kHz that is dependent upon ambient fluid pressure. However, Girmonsky teaches of a method for determining resonant frequency of a resonator wherein the resonant frequency of the sensor is between 0-100 kHz dependent upon ambient fluid pressure (col 30, lines 60-66; see the exciting frequency of 61 kHz for the sensor). It would have been obvious to the skilled artisan to modify Kaplan, to use the frequency as taught by Girmonsky, in order to improve the measurement of particular physical parameters in the human body.


Claims 1, 3, 6-11, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant) and Girmonsky et al (US 7,134,341 –cited by applicant).
Re claims 1, 3, 11: Kaplan discloses a method for detecting fluid pressure from an implanted sensor device wherein the device comprises a vibration sensor with a sensor membrane, the sensor having a total volume of less than or equal to 0.3 cubic millimeters (col 1, line 66-col 2, line 7; col 2, lines 52-61; col 10, lines 48-62; see the method to implant sensors to determine pressure of fluid, and see the multiple sensors implanted; col 11, lines 5-7, wherein the dimensions make the cubic volume less than 0.3 cubic mm), comprising the steps of: 

receiving vibrations generated by the device in response to the ultrasonic vibrations, the generated vibration including a vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the sensor 1, 30 that receives the generated vibrations including a vibration frequency); 
determining the resonance frequency of the device from the vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the “resonant frequency” that is determined from the vibration frequency received at the sensor); 
determining the ambient pressure of fluid surrounding the device from the resonance frequency of the device (col 12, line 62-col 13, line 26; see the pressure that is proportional to the sensor membrane); and
determining a pressure gradient between the devices (col 2, lines 52-61; see the two sensors wherein the gradient/change is implicitly determined as the sensors are positioned on each side).
Kaplan discloses all features except that the pressure is portal or hepatic fluid pressure or that portal hypertension is monitored in the porto-heptaic venous system. However, Bailey teaches of an in vivo sensor to monitor parameters in the body including measurement of pressure as portal or hepatic fluid pressure or that portal hypertension is monitored in the porto-heptaic venous system. (col 3, lines 3-42; see the hypertension and the implantable sensor to monitor within the hepatic and renal systems). It would have been obvious to the skilled artisan to modify Kaplan, to monitor 
Kaplan/Bailey disclose all features except that the sensor membrane thickness is at least one micron (col 11, lines 8-9; membrane thickness is 0.3-0.5 microns). However, it would have been obvious to make the membrane at least one micron so that the membrane is not too thin to have sufficient structural integrity to withstand foreseeable pressure exposure. Such would also be realized through routine experimentation to achieve predictable results.
Kaplan/Bailey further do not disclose that the sensor has a resonant frequency between 0-100 kHz that is dependent upon ambient fluid pressure. However, Girmonsky teaches of a method for determining resonant frequency of a resonator wherein the resonant frequency of the sensor is between 0-100 kHz dependent upon ambient fluid pressure (col 30, lines 60-66; see the exciting frequency of 61 kHz for the sensor). It would have been obvious to the skilled artisan to modify Kaplan/Bailey, to use the frequency as taught by Girmonsky, in order to improve the measurement of particular physical parameters in the human body.
Re claim 6: Kaplan discloses monitoring the patency of a transjugular intrahepatic portosystemic shunt (col 2, lines 16-25; see the sensor that monitors patency via its output signal such as for a stent/shunt device).
Re claims 7, 8, 14, 15: Kaplan discloses that the pressure gradient further comprises distinguishing each vibration frequency from noise by identifying a peak in 
Re claims 9, 16: Kaplan discloses identifying a pulse cycle; receiving a plurality of vibration signals generated by each device during the pulse cycle/rate corresponding to expansion/contraction of the heart; comparing the pulse cycle to the received signals; and, identifying a waveform that correlates to the pulse cycle (col 10, lines 6-40; see the sensor that is exposed to a plurality of tone bursts separated in time and corresponding to a different frequency (i.e. the corresponding waveform that is identified), wherein the detected signals are compared with the transmitted range of frequencies).
Re claim 10: Kaplan discloses distinguishing each sensor by a unique frequency response for each sensor at a given pressure (col 10, lines 6-25; see the “different frequency” which corresponds to each sensor).

Claims 2, 4, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant) and Girmonsky et al (US 7,134,341 –cited by applicant), as applied to claims 1, 3, and 11, further in view of Miesel et al (US 6,248,080 –cited by applicant).
Re claims 2, 4, 12, 17: Kaplan/Bailey/Girmonsky disclose all features including measuring the pulse cycle and waveform with an external device and correlating with the acquired pressure waveform from the sensor (col 9, lines 39-50; see the external activation and detection system), but does not disclose that the resonance frequency is determined using a phase inversion algorithm. However, Miesel teaches of a phase .

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant) and Girmonsky et al (US 7,134,341 –cited by applicant), as applied to claims 3 and 11, in view of Bourland et al (US 5,010,772 –previously cited).
Re claims 5, 13: Kaplan/Bailey/Girmonsky disclose all features except for displaying the pressure gradient. However, Bourland teaches of a pressure mapping system including (col 7, lines 59-68; see the display monitor that displays the pressure gradient/change). It would have been obvious to the skilled artisan to modify Kaplan/Bailey/Girmonsky, to display the pressure as taught by Bourland, in order to permit a user to quickly determine the pressure, thereby improving the monitoring procedure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
nd rejections and specification objection regarding the description are withdrawn due to amendments. However, the specification objection for the Abstract is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793